DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed July 22, 2022 is acknowledged. New Claim 6 has been added. Claim 1 has been amended. Claims 1-2 and 4-6 are pending.
Action on merits of claims 1-2 and 4-6 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (US. Pub. No. 2010/0238612) of record, in view of HUITEMA et al. (US. Pub. No. 2015/0378391).
With respect to claim 1,  HSIAO teaches a flexible display apparatus substantially as claimed including: 
a flexible display panel (22) configured to wind around a winding axis; and 
a cushion unit arranged on the flexible display panel (22), 
wherein the cushion unit is arranged on a second surface (224) of the flexible display panel (22), facing a circumferential surface of the winding axis, 
10wherein the flexible display panel (22) has a first surface (222), on which a display unit is arranged and which is at an outside of the flexible display panel (22) with respect to the circumferential surface of the winding axis, and the second surface (224) opposite to the first surface (222) and at an inside of the flexible display panel (22) with respect to the circumferential surface of the winding axis,15 
wherein the cushion unit comprises a plurality of cushions (26) that are elastic on the flexible display panel (22) in a lengthwise direction corresponding to a winding direction (back side) of the flexible display panel (22), and wherein the plurality of cushions (26) are separated from one another by gaps in the lengthwise direction and contact the flexible display panel (22) in only an inactive area (1224) of the flexible display panel (22) that is outside and on opposite sides of an active area (1222) of the flexible display panel (22) on which the display unit is arranged, the plurality of cushions (26) being arranged only along a length of the flexible display panel (22) extending to circumference of the winding axis,
wherein bottom edges of adjacent cushions of the cushions do not contact each other on the second surface (224) of the flexible display panel (22),
wherein the cushions unit comprises a foam type insulation tape (polyurethane), and 
wherein at least one cushion (26) of the cushion unit is in a space between the flexible display panel (22) and the circumferential surface of the winding axis. (See FIGs. 1, 2, 5-7).

As shown in FIG. 7, since the cushions 26 of HSIAO are formed in the bottom (second)  surface 224 of the flexible display panel 22, and the flexible display panel 22 is bent toward the bottom (second) surface 224, the limitation “a flexible display panel configured to wind around a winding axis unit” is met. 

Thus, HSIAO is shown to teach all the features of the claim with the exception of explicitly disclosing20 a winding axis unit; and the plurality of cushions extending up to one circumference of the winding axis unit. 
  
However, HUITEMA teaches a flexible display apparatus including: 
a flexible display panel (18) configured to wind around a winding axis unit (wrist, armband or rollable e-reader); 
plurality of cushions (16) being arranged only along a length of the flexible display panel (18) extending up to one circumference of the winding axis unit; and 
wherein at least one cushion (16) of the cushion unit is in a space between the flexible display panel (18) and the circumferential surface of the winding axis unit. (See FIGs. 1-4).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the flexible display panel of HSIAO configured to wind around the winding axis unit and the plurality of the cushion extending up to one circumference of the winding axis unit as taught by HUITEMA to limit bending of the flexible electronic component to a bending tolerance. 
   
With respect to claim 2, the flexible display panel of HSIAO comprises the active area (1222) extending in a lengthwise direction of the flexible display panel and the 25inactive area (1224) extending in a widthwise direction of the flexible display panel. 

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO ‘612 and HUITEMA ‘391 as applied to claim 1 above, and further in view of AKIYAMA et al. (US. Pub. No. 2004/0183958) of record. 
With respect to claim 4, HSIAO and HUITEMA teach the flexible display apparatus as described in claim 1 above including the flexible display panel configured to wind around a winding axis unit (rollable e-reader). 
Thus, HSIAO and HUITEMA are shown to teach all the features of the claim with the exception of explicitly disclosing the winding axis unit (rollable e-reader) comprises a fixing portion.
However, AKIYAMA teaches flexible display apparatus including a flexible display panel (1) configured to wind around a winding axis unit (9), wherein the winding axis unit (7) comprises a fixing portion (22), and 
wherein an end of the flexible display panel (1) is configured to be connected to the fixing portion (22) of the winding axis unit (9). (See FIG. 4).
 Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the winding axis unit of HSIAO, in view of HUITEMA, including the fixing portion as taught by AKIYAMA to securely connecting the flexible display panel to the winding axis unit.

With respect to claim 5, in view of AKIYAMA, the end of the flexible display panel (1) and the winding axis unit (9) are configured to be connected to each other at a winding start portion of the flexible display panel (1). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HSIAO, HUITEMA and AKIYAMA as applied to claim 4 above, and further in view of TAKAYAMA (US. Pub. No. 2009/0239320) of record. 
HSIAO, HUITEMA and AKIYAMA teach the flexible display apparatus as described in claim 4 above including the flexible display panel (12) comprise a substrate (1202) and an encapsulation layer (1205) on the substrate.
Thus, HSIAO, HUITEMA and AKIYAMA are shown to teach all the features of the claim with the exception of explicitly disclosing the encapsulation layer comprising an alternate  stack of organic and inorganic films.   
However, TAKAYAMA teaches a flexible display apparatus including:  
a flexible display panel, the flexible display panel comprising a substrate and an encapsulation layer (809-811) on the substrate, the encapsulation layer comprising an alternate  stack of organic and inorganic films. (See FIG. 15). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the encapsulation layer of HSIAO comprising the alternating stack of organic and inorganic films as taught by TAKAYAMA to protect the display. 
 
Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829